 



Exhibit 10.1
Subscription Terms
Avanir Pharmaceuticals
101 Enterprise, Suite 300
Aliso Viejo, California 92656
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms and agrees with you as follows:
1. The subscription terms set forth herein (the “Subscription”) are made as of
the date set forth below between Avanir Pharmaceuticals, a California
corporation (the “Company”), and the Investor.
2. The Company has authorized the sale and issuance of (i) up to 34,972,678
shares (the “Shares”) of the Company’s Class A common stock, no par value per
share (the “Common Stock”), and (ii) warrants to purchase up to 12,240,437
shares of Common Stock (the “Warrants” and together with the Shares, the
“Securities”) for a purchase price of $1.14375 per unit, with each unit
consisting of one Share and 0.35 Warrants (the “Offering”). The Offering and
issuance of Securities are being made pursuant to the Registration Statements
and the Prospectus (as such terms are defined below). The Investor acknowledges
that the Company intends to enter into subscriptions in substantially the same
form as this Subscription with certain other third party investors.
3. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor, such number of
Shares and Warrants as is set forth on the signature page hereto (the “Signature
Page”). The Investor acknowledges that the offering is not a firm commitment
underwriting and that there is no minimum offering amount.
4. The completion of the purchase and sale of the Securities shall occur at a
closing (the “Closing”) that, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is
expected to occur on or about April 4, 2008. At the Closing, (a) the Company
shall cause its transfer agent to release to the Investor the number of Shares
being purchased by the Investor, (b) the Company shall deliver to the Investor
the Warrants being purchased by the Investor and (c) the aggregate purchase
price for the Securities being purchased by the Investor will be delivered by or
on behalf of the Investor to the Company. Physical certificates representing the
Shares purchased by the Investor will not be issued to the Investor; instead,
such Shares will be credited to the Investor using customary procedures for DWAC
transfers through the facilities of The Depository Trust Company (“DTC”). The
Warrants will be issued by the Company, and delivered to the Investor, in
physical form. The provisions set forth in Exhibit A hereto shall be
incorporated herein by reference as if set forth fully herein.
5. The Company has filed or will file with the Securities and Exchange
Commission (the “Commission”) (i) a prospectus dated August 3, 2005 (the “First
Base Prospectus”), (ii) a prospectus dated February 19, 2008 (the “Second Base
Prospectus” and together with the First Base Prospectus, the “Base
Prospectuses”), (iii) if applicable, a preliminary prospectus related to the
Offering (together with the Base Prospectuses, the “Statutory Prospectus”), and
(iv) if applicable, any issuer free writing prospectus as defined in Rule 433
under the Securities Act of 1933, as amended (the “Securities Act”), relating to
the Securities and delivered to the Investor on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), and will file with the Commission a final
prospectus supplement (together with the

 



--------------------------------------------------------------------------------



 



Base Prospectuses, the “Prospectus”) with respect to the registration statements
on Form S-3 (File Nos. 333-149125 and 333-125979) (the “Registration
Statements”) reflecting the Offering, including all amendments thereto, the
exhibits and any schedules thereto, the documents otherwise deemed to be a part
thereof or included therein by the rules and regulations of the Commission (the
“Rules and Regulations”) and any registration statement relating to the Offering
and filed pursuant to Rule 462(b) under the Rules and Regulations (collectively,
the “Registration Statements”), in conformity with the Securities Act, including
Rule 424(b) thereunder. The Base Prospectuses, any Statutory Prospectus, any
Issuer Free Writing Prospectus and the pricing information contained in this
Subscription are collectively the “Disclosure Package”. The Investor hereby
confirms that it has had full access to the Disclosure Package, including the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials.
6. The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated March 26, 2008 with Piper Jaffray & Co. (the “Placement
Agent”), which will act as the Company’s exclusive placement agent with respect
to the Offering and receive a fee in connection with the sale of the Securities.
The Placement Agreement contains certain representations and warranties of the
Company. The Company acknowledges and agrees that the Investor may rely on the
representations and warranties made by it to the Placement Agent in Section 2 of
the Placement Agreement to the same extent as if such representations and
warranties had been incorporated in full herein and made directly to the
Investor. Capitalized terms used, but not otherwise defined, herein shall have
the meanings ascribed to such terms in the Placement Agreement.
7. The obligations of the Company and the Investor to complete the transactions
contemplated by this Subscription shall be subject to the following:
     a. The Company’s obligation to issue and sell the Securities to the
Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Shares and Warrants being purchased hereunder as set forth on the
Signature Page and (ii) the accuracy of the representations and warranties made
by the Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.
     b. The Investor’s obligation to purchase the Securities will be subject to
the condition that the Placement Agent shall not have: (i) terminated the
Placement Agreement pursuant to the terms thereof or (ii) determined that the
conditions to closing in the Placement Agreement have not been satisfied. The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the other investors of the Securities that they have agreed to purchase
from the Company.
8. The Company hereby makes the following representations, warranties and
covenants to the Investor:
     a. The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Subscription and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Subscription by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Subscription has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ and contracting parties’ rights
generally or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

-2-



--------------------------------------------------------------------------------



 



     b. The Company shall (i) before the opening of trading on the Nasdaq Global
Market on the next trading day after the date hereof, issue a press release,
disclosing all material aspects of the transactions contemplated hereby and
(ii) make such other filings and notices in the manner and time required by the
Commission with respect to the transactions contemplated hereby. The Company
shall not identify the Investor by name in any press release or public filing,
or otherwise publicly disclose the Investor’s name, without the Investor’s prior
written consent, unless required by law or the rules and regulations of any
self-regulatory organization which the Company or its securities are subject.
     c. The Securities are being offered and sold to the Investor pursuant to
the Registration Statements and the offering and sale of the Securities is in
compliance with the General Instructions to Form S-3.
     d. The offering and sale of the Securities does not, and will not, require
the approval of the Company’s shareholders.
     e. Following the closing of the offering and sale of the Securities, the
Company will propose to the FDA that it will amend the design of the Company’s
ongoing Phase III STAR trial to add an additional 36 patients to the targeted
patient enrollment. Subject to FDA consent, the Company will expand the trial
consistent with this proposal.
9. The Investor hereby makes the following representations, warranties and
covenants to the Company:
     a. The Investor represents that (i) it has had full access to the
Disclosure Package, including the Company’s periodic reports and other
information incorporated by reference therein, prior to or in connection with
its receipt of this Subscription, (ii) it is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Securities, and (iii) it is acquiring the Securities for
its own account, or an account over which it has investment discretion, and does
not have any agreement or understanding, directly or indirectly, with any person
or entity to distribute any of the Securities.
     b. The Investor has the requisite power and authority to enter into this
Subscription and to consummate the transactions contemplated hereby. The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor. This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     c. The Investor understands that nothing in this Subscription or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.
     d. Neither the Investor nor any Person acting on behalf of, or pursuant to
any understanding with or based upon any information received from, the Investor
has, directly or indirectly, as of the date of this Subscription, engaged in any
transactions in the securities of the Company (including, without

-3-



--------------------------------------------------------------------------------



 



limitation, any Short Sales involving the Company’s securities) since the time
that the Investor was first contacted by the Placement Agent or the Company with
respect to the transactions contemplated hereby. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act. The Investor covenants that neither it,
nor any Person acting on behalf of, or pursuant to any understanding with or
based upon any information received from, the Investor will engage in any
transactions in the securities of the Company (including, without limitation,
Short Sales) prior to the time that the transactions contemplated by this
Subscription are publicly disclosed. The Investor agrees that it will not use
any of the Securities acquired pursuant to this Subscription to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws.
     e. The Investor represents that, except as set forth below, (i) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (ii) it
is not a, and it has no direct or indirect affiliation or association with any,
FINRA member or an Associated Person (as such term is defined under FINRA
Membership and Registration Rules Section 1011) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
10. No offer by the Investor to buy Securities will be accepted and no part of
the aggregate purchase price will be delivered to the Company until the Investor
has received the Disclosure Package and the Company has accepted such offer by
countersigning a copy of this Subscription, and any such offer may be withdrawn
or revoked, without obligation or commitment of any kind, at any time prior to
the Company (or the Placement Agent on behalf of the Company) sending (orally,
in writing or by electronic mail) notice of its acceptance of such offer. This
Subscription will constitute only an indication of interest, involving no
obligation or commitment of any kind, until the Disclosure Package has been
delivered or made available to the Investor and this Subscription is accepted
and countersigned by or on behalf of the Company.
11. Notwithstanding any investigation made by any party to this Subscription,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Subscription, the
delivery to the Investor of the Securities being purchased and the payment
therefor.
12. This Subscription may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
13. In case any provision contained in this Subscription should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
14. This Subscription will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

-4-



--------------------------------------------------------------------------------



 



15. This Subscription may be executed in one or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
16. The Investor acknowledges and agrees that the Investor’s receipt of the
Company’s counterpart to this Subscription shall constitute written confirmation
of the Company’s sale of Securities to such Investor.
17. In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Subscription shall terminate without
any further action on the part of the parties hereto.

-5-



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: 798,906                                 Maximum
Percent:*                    
Number of Warrants: 279,618                    
(such number equal to 35% of the number of Shares being purchased by the
Investor)
Purchase Price Per Unit: $ 1.14375
Aggregate Purchase Price: $ 913,748.74                    
 
(* if applicable, insert limit on total percentage of Company shares outstanding
after the offering that Investor will hold, in which case the foregoing share,
warrant and purchase values will be adjusted down if necessary to keep total
purchase under this limit)
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: March 26, 2008
Caduceus Private Investments II (QP), LP
INVESTOR

              By: /s/ Eric A. Bittelman      
 
 
    Print Name: Eric A. Bittelman     Title: CFO, OrbiMed Advisors, LLC    
 
 
   

Name that Securities are to be registered:
                                                            

         
Mailing Address:
       
 
 
 
   
 
       
 
       
 
       

Taxpayer Identification Number:
                                                            
Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

-6-



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: 2,133,715                                 Maximum
Percent:*                    
Number of Warrants: 746,800                    
(such number equal to 35% of the number of Shares being purchased by the
Investor)
Purchase Price Per Unit: $ 1.14375                    
Aggregate Purchase Price: $ 2,440,436.53                    
 
(* if applicable, insert limit on total percentage of Company shares outstanding
after the offering that Investor will hold, in which case the foregoing share,
warrant and purchase values will be adjusted down if necessary to keep total
purchase under this limit)
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: March 26, 2008
Caduceus Private Investments II, LP
INVESTOR

              By: /s/ Eric A. Bittelman      
 
 
    Print Name: Eric A. Bittelman     Title: CFO, OrbiMed Advisors, LLC    
 
 
   

Name that Securities are to be registered:
                                                            

         
Mailing Address:
       
 
 
 
   
 
       
 
       
 
       

Taxpayer Identification Number:
                                                            
Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

-6-



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: 15,557,318                      Maximum Percent:* 19.90
Number of Warrants: 5,445,061          
(such number equal to 35% of the number of Shares being purchased by the
Investor)
Purchase Price Per Unit: $ 1.14375
Aggregate Purchase Price: $ 17,793,682.46          
 
(* if applicable, insert limit on total percentage of Company shares outstanding
after the offering that Investor will hold, in which case the foregoing share,
warrant and purchase values will be adjusted down if necessary to keep total
purchase under this limit)
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: March 26, 2008
Clarus Lifesciences I, L.P.
INVESTOR

By: Clarus Lifesiences I, L.P.
By: Clarus Ventures I, G.P., L.P., its General Partner
By: Clarus Ventures I, LLC, its General Partner

              By:  /s/ Nick Simon             Print Name: Nick Simon    
 
     
 
    Title: Managing Director    
 
     
 
   

Name that Securities are to be registered: Clarus Lifesciences I, L.P.

     
Mailing Address:
  Clarus Ventures
 
  Attn: Danielle Bechard, Controller
 
  One Memorial Drive, Suite 1230
 
  Cambridge, MA 02142

Taxpayer Identification Number:                                              
Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

-6-



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: 7,739,570                                Maximum Percent:*
9.9                    
Number of Warrants: 2,708,849                    
(such number equal to 35% of the number of Shares being purchased by the
Investor)
Purchase Price Per Unit: $ 1.14375
Aggregate Purchase Price: $ 8,852,133.19                    
 
(* if applicable, insert limit on total percentage of Company shares outstanding
after the offering that Investor will hold, in which case the foregoing share,
warrant and purchase values will be adjusted down if necessary to keep total
purchase under this limit)
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: March 26, 2008
ProQuest Investments IV, L.P.
INVESTOR

              By:  /s/ Pasquale DeAngelis             Print Name:   Pasquale
DeAngelis     Title: Managing Member of the General Partner

Name that Securities are to be registered: ProQuest Investments IV, L.P.

     
Mailing Address:
  90 Nassau Street, 5th Floor
 
  Princeton, NJ 08542

Taxpayer Identification Number:
                                                            
Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

-6-



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: 8,679,582                     Maximum
Percent:*                    
Number of Warrants: 3,037,854          
(such number equal to 35% of the number of Shares being purchased by the
Investor)
Purchase Price Per Unit: $ 1.14375
Aggregate Purchase Price: $ 9,927,271.91          
 
(* if applicable, insert limit on total percentage of Company shares outstanding
after the offering that Investor will hold, in which case the foregoing share,
warrant and purchase values will be adjusted down if necessary to keep total
purchase under this limit)
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: March 26, 2008
Vivo Ventures Fund VI, L.P.
INVESTOR



              By: /s/ Albert Cha             Print Name:  Albert Cha     
 
   
 
    Title:  Managing Member of Vivo Ventures VI, LLC, its General Partner    
 
 
   

Name that Securities are to be registered: Vivo Ventures Fund VI, L.P.

   
Mailing Address: 
575 High Street, #201
 
Palo Alto, CA 94301

Taxpayer Identification Number:
                                                            
Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

-6-



--------------------------------------------------------------------------------



 



INVESTOR SIGNATURE PAGE
Number of Shares: 63,589                     Maximum
Percent:*                    
Number of Warrants: 22,255          
(such number equal to 35% of the number of Shares being purchased by the
Investor)
Purchase Price Per Unit: $ 1.14375
Aggregate Purchase Price: $ 72,727.63                    
 
(* if applicable, insert limit on total percentage of Company shares outstanding
after the offering that Investor will hold, in which case the foregoing share,
warrant and purchase values will be adjusted down if necessary to keep total
purchase under this limit)
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: March 26, 2008
Vivo Ventures VI Affiliates Fund, L.P.
INVESTOR

              By:   /s/ Albert Cha               Print Name: Albert Cha    
 
     
 
    Title: Managing Member of Vivo Ventures VI, LLC, its General Partner    
 
     
 
   

Name that Securities are to be registered: Vivo Ventures VI Affiliates Fund,
L.P.

     
Mailing Address:
  575 High Street, #201
 
  Palo Alto, CA 94301

Taxpayer Identification Number:
                                                            
Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

-6-



--------------------------------------------------------------------------------



 



Agreed and Accepted this 26th day of March 2008:
AVANIR PHARMACEUTICALS

     
/s/ Keith Katkin
 
   
By: Keith Katkin
Title: Chief Executive Officer
   

Sales of the Securities purchased hereunder were made pursuant to a registration
statement(s) or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

-7-